Citation Nr: 9915388	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  By rating action dated in April 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO), Muskogee, 
Oklahoma, confirmed and continued a 30 percent evaluation for 
the veteran's post-traumatic stress disorder.  The veteran 
disagreed with that decision.  In March 1997 the evaluation 
for the post-traumatic stress disorder was increased to 
50 percent.  Later in March 1997 the veteran indicated that 
he wished a still higher rating for the post-traumatic stress 
disorder.  The case is now before the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including anxiety, intrusive thoughts 
and nightmares of his wartime experiences, hypervigilance, an 
exaggerated startle response and a restriction of his 
interpersonal relationships.  

3.  The veteran is alert and well oriented and there is no 
thought disorder.  There is no memory impairment.  He is 
considered competent for VA purposes.

4.  The veteran's post-traumatic stress disorder is 
productive of severe industrial and social impairment.  






CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998);  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.

I.  Background

The veteran's service medical records do not reflect any 
reference to a psychiatric disability.

In February 1994 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.

The veteran was afforded a VA psychiatric examination in 
April 1994.  It was indicated that he had completed the 10th 
grade of school and had worked on a farm.  He had married in 
1933 and worked in construction, as a truckdriver and as a 
salesman.  It was indicated that during service he had been 
trained as a medic and had served in the Southwest Pacific 
Theatre and participated in several invasions as a combat 
medic.  He recalled a kamikaze plane striking a ship next to 
his and blowing him down on to a landing craft.  He also 
recalled seeing many deceased enemy soldiers and civilians.  
He indicated that his wife was a chronic invalid and that he 
had to do all the cooking and housekeeping and was not able 
to leave her in the home alone.  He related that after 
discharge he had worked basically as a salesman and because 
of increasing problems with his legs and back had retired in 
1983.  It was indicated he had not worked since that time.  

The veteran complained of a sleep disturbance with much of 
that due to chronic pain.  He was also irritable and had 
outbursts of anger.  He had difficulty in concentration.  He 
was hypervigilant and had an exaggerated startle response.  
It was reported that he had many recurrent and intrusive 
distressing recollections of the war.  He had recurrent 
distressing dreams of the war but had not experienced any 
flashbacks.  He had a markedly diminished interest in 
significant activities.  He felt very detached or estranged 
from others.  He did not have a restricted range of affect.  

It was indicated that he walked with some difficulty and 
demonstrated some problems with his balance.  He was alert 
and oriented and in good contact.  His stream of thought was 
spontaneous and usually relevant.  No thinking disorder was 
noted.  Grossly his sensorium was intact.  He demonstrated 
much emotional lability and at times became tearful even when 
sensitive information was not being discussed.  As he talked 
about his experiences in the war he showed much emotional 
distress.  It was indicated that he was capable of managing 
benefit payments in his own best interest.  It was stated 
that he had a moderate impairment in his social adaptability 
and was not employable.  The diagnoses included 
post-traumatic stress disorder, moderately severe.  The 
Global Assessment of Functioning (GAF) was 55.

The veteran was again afforded a VA psychiatric examination 
in February 1995.  He reported that during service he had 
dressed wounds and assisted in surgery and indicated that on 
several occasions persons had died in front of him.  He 
related that he recalled the events in service often and the 
recollection made him sad and helpless and he also developed 
a sense of guilt.  It was indicated that he had been married 
for 61 years and for the previous 20 years his wife had 
suffered from a chronic illness.  In December 1994 his wife 
had died.  He at that time became significantly depressed and 
reported marked disturbed sleep, significant interruption in 
appetite and had thoughts of committing suicide.  He had 
later met another woman and had begun to go to a day care 
center.  He had given up the idea of committing suicide.  

On mental status examination the veteran's speech was normal 
and his thought process and content was normal.  His mood 
appeared to be clearly depressed.  His affect was labile and 
sad.  He was intermittently tearful.  His insight and 
judgment appeared to be intact.  Suicidal and homicidal ideas 
were absent.  He was alert and oriented in all spheres.  It 
was indicated that he had impaired short term memory.  He had 
intact concentration.  Diagnoses were made of grief reaction 
secondary to his wife's recent death, dysthymia and history 
of post-traumatic stress disorder.  It was also noted that he 
had multiple medical problems.  It was indicated that his 
current GAF was about 55 to 60.  It was indicated that 
although he presented features which were consistent with 
post-traumatic stress disorder, it appeared that his current 
overwhelming problem was related to his wife's recent death.  

The veteran was again afforded a VA psychiatric examination 
in February 1996.  He reported terrible dreams.  He indicated 
that he would break down and cry.  He stated that he was high 
tempered.  His complaints had become worse in the previous 
1 1/2 to 2 years.  He stated that his dreams occurred on an 
average of two or three times per month.  The content of the 
dreams was usually related to a Japanese suicide plane that 
had crashed into a ship adjacent to his.  Fire immediately 
broke out and he recalled seeing the flames and individuals 
being burned and jumping into the ocean.  He also frequently 
had recurring dreams of being trapped or chased by the 
Japanese.  It was indicated that he had become very irritable 
and high tempered and had almost lost control on several 
occasions.  He stated that he slept very sporadically.  He 
was awakened several times at night due to back pain as well 
as recurring dreams.  He reported that he had severe and 
constant pain in all of his joints due to arthritis.  It was 
reported that he had had several major operations.  It was 
indicated that he was attending the mental hygiene clinic at 
the Muskogee VA Medical Center.  He attended an average of 
about once a month.  He was not taking any medication for his 
post-traumatic stress disorder because of stomach problems.  
It was indicated that he had remarried in March 1995 and his 
current spouse had been very supportive and a stabilizing 
influence.

On mental status examination the veteran was very rigid and 
detailed and went into specific events that occurred in the 
war.  The content of his thinking was filled with numerous 
somatic complaints as well as positive and warm feelings for 
his wife.  He became very tearful when talking about seeing 
the death and destruction that occurred when he was in the 
war zone.  He was coherent and goal-directed.  No thinking 
disorder was elicited.  His mood was depressed and his affect 
was appropriate.  He was oriented in all spheres and there 
was no memory impairment.  No delusions or hallucinations 
were elicited.  His insight was reported to be adequate.  The 
impressions included post-traumatic stress disorder.  The 
examiner commented that the veteran continued to have 
moderately severe symptoms of post-traumatic stress disorder.

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated for various conditions in 1995, including his 
post-traumatic stress disorder.  When he was seen in November 
1995 he had a sad affect and he was almost teary-eyed at 
times.  His thoughts were intact and were focused on somatic 
complaints.  The assessment was depression with somatic 
complaints.  When he was seen in December 1995 he had a sad 
affect.  His thoughts were again focused on somatic 
complaints.  

During the course of a hearing conducted at the regional 
office in June 1996, the veteran indicated that he was unable 
to get along with many people including his children.  He 
stated that he did not have any close friends.  He indicated 
that the only personal relationship he had was with his wife.  
He indicated that during the day he mostly just sat around 
because he was not able to do anything but work with flowers.  
He indicated that he did not have any outside interests other 
than his church.  He belonged to a veterans' service 
organization but did not attend any of the meetings since he 
did not want to be around other people.  He reported that he 
had many nightmares about the events that occurred during 
service.  He also reported problems with sleep.  He indicated 
that he was taking medication for his post-traumatic stress 
disorder but was unable to recall the name of the medication.  

The regional office received additional VA outpatient 
treatment records reflecting that the veteran was seen during 
1996 with psychiatric problems.  In December 1996 he 
complained of poor sleep and indicated that his medication 
did not help.  He reported that he was high tempered and had 
always had a bad disposition.  It was indicated that his 
children had not seen him in more than one year.  

The veteran was again afforded a VA psychiatric examination 
in February 1997.  He reported that he was high tempered and 
that he had dreams.  He stated that he cried easily.  He 
reported that he saw dead bodies lying around.  The veteran 
then began to cry profusely at that point in the interview.  
The veteran stated that he could not continue going on like 
that and was thinking about turning the gas on himself.  He 
stated that he slept about three to four hours per night.  He 
had nightmares of seeing dead bodies about once a week .  He 
talked at length about intrusive thoughts related to death 
and dying which he observed on Okinawa.  It was reported that 
he was attending the mental hygiene clinic at the VA medical 
center once per month and was taking medications.  He 
reported that he had a number of medical problems including 
sinusitis, perforated eardrums, glaucoma, arthritis and 
severe pain in his back, left hip and leg.  It was indicated 
that he had been married to his current spouse for two years.  
His first wife had died after they had been married for 62 
years.  The veteran again began to cry profusely at that 
point in the interview.

On mental status examination the veteran was anxious and 
apprehensive and cried profusely at times when talking about 
bodies on Okinawa.  He was very irritable.  It was indicated 
that the content of his thinking was filled with somatic 
complaints in addition to his combat experiences and 
intrusive thoughts.  He was coherent and goal-directed.  
There was no evidence of any thought disorder.  His mood was 
depressed and his affect was flattened and blunted.  He was 
oriented in all three spheres and there was no memory 
impairment.  His insight was considered to be adequate.  The 
diagnosis was post-traumatic stress disorder.  The GAF score 
was 50 to 55.  

The examiner commented that the veteran's post-traumatic 
stress disorder had significantly progressed.  He stated the 
veteran was having more intense and frequent intrusive 
thoughts manifested by dreams, nightmares and flashbacks of 
his combat experiences.  

II.  Analysis

The veteran's service-connected post-traumatic stress 
disorder is currently evaluated as 50 percent disabling under 
the provisions of Diagnostic Code 9411.  The RO has 
considered both the former version of this diagnostic code as 
well as the amended version which became effective 
November 7, 1996.  Since the appeal was pending at the time 
the applicable regulations were amended, the Board will 
consider the claim under both the new and former criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A 50 percent evaluation, under the former criteria, is 
warranted for post-traumatic stress disorder where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that the ability to establish or maintain effective 
or favorable relationships with people is demonstrably 
impaired.  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411, effective prior to 
November 1996.

A 50 percent evaluation is provided for post-traumatic stress 
disorder under the new criteria when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is provided when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411, effective in November 1996.  A 100 percent 
evaluation is provided for post-traumatic stress disorder 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Code 9411 effective in November 1996.

In this case, the evidence reflects that the veteran's 
post-traumatic stress disorder has resulted in symptoms 
including anxiety, intrusive thoughts and nightmares of his 
wartime experiences, hypervigilance, an exaggerated startle 
response, diminished interest in significant activities, and 
a restriction of his interpersonal relationships.  The 
veteran has difficulty sleeping and has episodes of crying.  
He has indicated that he has no close friends and his only 
relationship is that with his wife.  He has indicated that 
although he belongs to a veterans' service organization he 
does not attend any meetings because he does not want to be 
around other people.  When he was most recently examined by 
the VA, in February 1997, the examiner commented that he 
believed the veteran's post-traumatic stress disorder had 
significantly progressed.  He indicated that there were 
severe psychosocial and environmental problems and assigned a 
GAF score of 50 to 55.  After carefully considering the 
entire record in this case, the Board concludes that the 
current manifestations of the veteran's post-traumatic stress 
disorder are severe in nature and as such warrant entitlement 
to a 70 percent evaluation under the provisions of Diagnostic 
Code 9411 that were in effect prior to November 1996.  In 
arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107. 

The veteran has maintained that his post-traumatic stress 
disorder should be rated at 100 percent disabling since his 
doctors at the VA medical center have told him that he should 
be entitled to that disability rating.  However, although the 
Board has found the veteran's post-traumatic stress disorder 
to be severe in nature with a 70 percent evaluation warranted 
for that condition, the evidence does not establish that 
there are totally incapacitating psychoneurotic symptoms 
bordering on a gross repudiation of reality with disturbed 
thought or behavioral processes so as to warrant entitlement 
to a 100 percent evaluation under the provisions of 
Diagnostic Code 9411 that were in effect prior to November 
1996.  The evidence also does not show that there are 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living or disorientation as to time or 
place so as to warrant entitlement to a 100 percent rating 
under the provisions of that code that became effective in 
November 1996.  The evidence establishes that the veteran is 
alert and well oriented and he has no thought disorder.  It 
has also been indicated that he has no memory impairment and 
he is considered capable of handling his own affairs.  Thus, 
under the circumstances, entitlement to an evaluation in 
excess of 70 percent for the veteran's post-traumatic stress 
disorder is not considered warranted.  


ORDER

An increased rating of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals





